997 So. 2d 1167 (2008)
Florencio MAZORRA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2824.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Florencio Mazorra, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and LAGOA, JJ.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.800(a), requesting additional credit for time served. We see no error. The postconviction record now before us reflects that defendant-appellant Florencio Mazorra was released on his own recognizance in Miami-Dade County circuit court case number 06-27400 on September 19, 2006. It makes no difference that the defendant remained in custody on a separate matter, his violation of probation case. He is not entitled to additional credit in case number 06-27400. See James v. State, 721 So. 2d 1265 (Fla. 3d DCA 1998).
Affirmed.